                                                                     Case 2:20-cv-02306-GMN-NJK Document 41 Filed 05/07/21 Page 1 of 4




                                                    1                James J. Pisanelli, Esq., Bar No. 4027
                                                                            JJP@pisanellibice.com
                                                    2                Debra L. Spinelli, Esq., Bar No. 9695
                                                                            DLS@pisanellibice.com
                                                    3                M. Magali Mercera, Esq., Bar No. 11742
                                                                            MMM@pisanellibice.com
                                                    4                PISANELLI BICE PLLC
                                                                     400 South 7th Street, Suite 300
                                                    5                Las Vegas, Nevada 89101
                                                                     Telephone: 702.214.2100
                                                    6                Facsimile: 702.214.2101

                                                    7                Attorneys for Plaintiff, FLEET CONNECT SOLUTIONS LLC

                                                    8                                                       UNITED STATES DISTRICT COURT

                                                    9                                                              DISTRICT OF NEVADA

                                                   10                FLEET CONNECT SOLUTIONS LLC, a                                  CASE NO.: 2:20-cv-02306-GMN-NJK
                                                                     Texas limited liability company,
                                                   11
                                                                                                      Plaintiff,
400 SOUTH 7TH STREET, SUITE 300




                                                   12                                                                               STIPULATION AND [PROPOSED]
   LAS VEGAS, NEVADA 89101




                                                                     v.                                                           ORDER REGARDING SUBSTITUTION
                                                   13
      PISANELLI BICE




                                                                                                                                  OF COUNSEL FOR PLAINTIFF FLEET
                                                                     EAST-WEST TRANSPORT INC., a Nevada                               CONNECT SOLUTIONS LLC
                                                   14                corporation,

                                                   15                                                 Defendant.

                                                   16
                                  (702) 382-2101

                                                    (702) 382-2101

                                                                       (702) 382-2101




                                                   17                                   Pursuant to LR IA 11-6(c), the undersigned attorneys and clients hereby stipulate to the
                                                   18                substitution of the following attorneys for Plaintiff Fleet Connect Solutions LLC in place of
                                                   19                Steven G. Hill and Jennifer L. Calvert of the law firm HILL, HERTSCHER & WHARTON, LLP.
                                                   20                The law firm of PISANELLI BICE PLLC shall remain as local counsel.
                                                   21                James F. McDonough, III (pro hac vice forthcoming)
                                                                            jmcdonough@hgdlawfirm.com
                                                   22                Jonathan R. Miller (pro hac vice forthcoming)
                                                                            jmiller@hgdlawfirm.com
                                                   23                Travis E. Lynch (pro hac vice forthcoming)
                                                                            tlynch@hgdlawfirm.com
                                                   24                HENINGER GARRISON DAVIS, LLC
                                                                     3621 Vinings Slope, Suite 4320
                                                   25                Atlanta, Georgia 30339
                                                                     Telephone: 404.996.0869, -0863, -0867
                                                   26                Facsimile: 205.547.5506
                                                   27
                                                   28
                                                                     Case 2:20-cv-02306-GMN-NJK Document 41 Filed 05/07/21 Page 2 of 4




                                                    1                Timothy C. Davis (pro hac vice forthcoming)
                                                                            tim@hgdlawfirm.com
                                                    2                HENINGER GARRISON DAVIS, LLC
                                                                     2224 1st Avenue North
                                                    3                Birmingham, Alabama 35203
                                                                     Telephone: 205.326.3336
                                                    4                Facsimile: 205.326.3332

                                                    5                C. Matthew Rozier (pro hac vice forthcoming)
                                                                            mrozier@wsltrial.com
                                                    6                WILLIAMS SIMONS & LANDIS PLLC
                                                                     1500 Larimer Street, Suite 1067
                                                    7                Denver, Colorado 80202
                                                                     Telephone: 512.717.6583
                                                    8                Facsimile: 512.793.9575

                                                    9                Jonathan L. Hardt (pro hac vice forthcoming)
                                                                            jhardt@wsltrial.com
                                                   10                WILLIAMS SIMONS & LANDIS PLLC
                                                                     327 Congress Avenue, Suite 490
                                                   11                Austin, Texas 78701
                                                                     Telephone: 512.543.1372
400 SOUTH 7TH STREET, SUITE 300




                                                   12                Facsimile: 512.793.9575
   LAS VEGAS, NEVADA 89101




                                                   13
      PISANELLI BICE




                                                   14
                                                   15
                                                   16
                                  (702) 382-2101

                                                    (702) 382-2101

                                                                       (702) 382-2101




                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                                     D. Nev. No. 2: 20-cv-02306-GMN-NJK   STIPULATION AND [PROPOSED] ORDER REGARDING SUBSTITUTION OF
                                                                                                                    COUNSEL FOR PLAINTIFF FLEET CONNECT SOLUTIONS LLC
                                                                                                                   Page | 2
Case 2:20-cv-02306-GMN-NJK Document 41 Filed 05/07/21 Page 3 of 4




                                           May 10, 2021
